73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Shawneequa M. GRAHAM, Plaintiff--Appellant,v.UNITED STATES NUCLEAR REGULATORY COMMISSION;  Ivan Selin,Chairman, Defendants--Appellees.
No. 95-1851.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1995.Decided Jan. 4, 1996.

Shawneequa M. Graham, Appellant Pro Se.
David Ira Salem, Assistant United States Attorney, Baltimore, Maryland, for Appellees.
Before MURNAGHAN, HAMILTON and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Appellees' summary judgment motion in her employment discrimination action.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Graham v. United States Nuclear Regulatory Comm'n, No. CA-93-1808-DKC (D.Md. Mar. 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.